     Case 2:18-cv-01283-MMD-BNW Document 11 Filed 10/29/20 Page 1 of 1




 1

 2
                                  UNITED STATES DISTRICT COURT
 3
                                          DISTRICT OF NEVADA
 4
                                                    ***
 5
      Patricia A. Bascom,                                  Case No. 2:18-cv-01283-MMD-BNW
 6
                             Plaintiff,
 7                                                         ORDER
            v.
 8
      U.S. Probation Office, et al.,
 9
                             Defendants.
10

11
            On September 18, 2020, the Court entered a screening order, dismissing Plaintiff’s
12
     complaint without prejudice, and ordering Plaintiff to file an amended complaint (if she so chose)
13
     by October 19, 2020. (ECF No. 9.) Plaintiff did not file an amended complaint or otherwise
14
     respond to this Court’s order. Accordingly, it appears Plaintiff has abandoned her case.
15
            IT IS THEREFORE RECOMMENDED that Plaintiff’s case be dismissed without
16
     prejudice and this case closed.
17
                                                  NOTICE
18
            This report and recommendation is submitted to the United States district judge assigned
19
     to this case under 28 U.S.C. § 636(b)(1). A party who objects to this report and recommendation
20
     may file a written objection supported by points and authorities within fourteen days of being
21
     served with this report and recommendation. Local Rule IB 3-2(a). Failure to file a timely
22
     objection may waive the right to appeal the district court’s order. Martinez v. Ylst, 951 F.2d 1153,
23
     1157 (9th Cir. 1991).
24
            DATED: October 29, 2020
25

26
27                                                        BRENDA WEKSLER
                                                          UNITED STATES MAGISTRATE JUDGE
28
